Citation Nr: 1232830	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-44 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from December 1945 to September 1946.  The Veteran died in July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Appellant submitted a notice of disagreement with this determination in September 2008, and timely perfected her appeal in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that in November 2009, the Appellant requested a hearing before the Board.  See Substantive Appeal, VA Form 9, November 6, 2009.  Thereafter, the Appellant was scheduled for Board hearings in February 2012 and May 2012, which were both cancelled due to the Appellant's ailing health.  In August 2012, the Board ruled on the Appellant's May 2012 motion, requesting to reschedule her Travel Board hearing as good cause had been shown.  Thus, the Board returns the claim to the RO to schedule the Appellant for a Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing.  After the hearing has been held, or if the Appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

